April 3, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

           HARTFORD FINANCIAL SERVICES GROUP, INC., Appellant

NO. 14-12-00134-CV                      V.

                      JOSE LUIS SANCHEZ, ET. AL., Appellee
                             ____________________

      Today the Court heard appellee=s motion to dismiss the appeal from the judgment
signed by the court below on January 30, 2012. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
HARTFORD FINANCIAL SERVICES GROUP, INC.
      We further order this decision certified below for observance.